               Case 18-21225-CMB                       Doc 179         Filed 10/12/20 Entered 10/12/20 15:54:32           Desc Main
                                                                      Document     Page 1 of 1




                                              IN THE UNITED STATES BANKRUPTCY COURT
                                             FOR THE WESTERN DISTRICT OF PENNSYLVANIA


                  IN RE: Brian L. Mohring                                                                    CHAPTER 13
                                Rayna L. Mohring
                                             Debtor(s)                                                  BKY. NO. 18-21225 CMB


                                         ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

                    To the Clerk:

                           Kindly enter my appearance on behalf of PNC BANK, NATIONAL ASSOCIATION
                    and index same on the master mailing list.



                                                                                    Respectfully submitted,


                                                                                ${s:1:y:_________________________}
                                                                                Brian Nicholas
                                                                                07 Oct 2020, 10:28:46, EDT

                                                                                    Brian C. Nicholas, Esquire
                                                                                    Attorney I.D. No. 317240
                                                                                    KML Law Group, P.C.
                                                                                    BNY Mellon Independence Center
                                                                                    701 Market Street, Suite 5000
                                                                                    Philadelphia, PA 19106
                                                                                    412-430-3594
                                                                                    bkgroup@kmllawgroup.com




Document ID: e18e736f43485990b416caa9c72203bae7ccb8fb4a36a1e66e8acc95fef52e7d
